DISMISS and Opinion Filed December 30, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01392-CV

                                ALICE SPRATLING, Appellant
                                           V.
                                   CACH, LLC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14767

                             MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                    Opinion by Justice Evans
       In a letter dated November 4, 2013, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared there was no final judgment because the trial court had granted

appellant’s motion for new trial. We instructed appellant to file a letter brief addressing our

concern and gave appellee an opportunity to respond. Appellant filed a letter brief but failed to

address the jurisdictional issue. Appellee did not file a response.

       Generally, appeals may be taken only from final judgments. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). When a motion for new trial is granted, the case is

reinstated on the trial court’s docket and will stand for trial the same as though the previous

judgment never existed. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563
(Tex.2005). An order granting a new trial deprives an appellate court of jurisdiction over the

appeal. See Yan v. Jiang, 241 S.W.3d 930 (Tex. App.—Dallas 2008, no pet.).

       The trial court signed a final default judgment on July 23, 2013. Appellant filed both a

timely motion for new trial and a notice of appeal on August 5, 2013. The trial court signed an

order granting appellant’s motion for new trial on August 16, 2013. Because the trial court

granted appellant’s motion for new trial, there is no final judgment. See Wilkins, 160 S.W.3d at

563; Yan, 241, S.W.3d at 930. Accordingly, we dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

131392F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ALICE SPRATLING, Appellant                          On Appeal from the 298th Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-01392-CV        V.                        Trial Court Cause No. DC-12-14767.
                                                    Opinion delivered by Justice Evans.
CACH, LLC, Appellee                                 Justices Moseley and Bridges, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CACH, LLC, recover its costs of this appeal from
appellant, ALICE SPRATLING.


Judgment entered this 30th day of December, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –3–